DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24A”, see Fig. 2, has been used to designate both resin wall of the first coil portion 22A and resin wall of the second coil portion 22B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US Pub No 2015/0255206).

    PNG
    media_image1.png
    270
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    453
    502
    media_image2.png
    Greyscale

Regarding claim 1, Han et al disclose [see Figs. 4-5] a coil component (inductor 100) comprising: an insulation substrate (insulating substrate 20); a coil (coil  40) having a flat coil pattern [see Figs. Above] formed on at least one surface of the insulation substrate (20); a resin wall (insulating film 32) provided on the insulation substrate (20) and defining a region for forming the flat coil pattern (40); an insulation layer (insulating film 31) integrally covering an outer surface of the flat coil pattern (40) and a part of each of the resin walls (32) having the flat coil pattern (40) interposed therebetween; and a magnetic body (magnetic body 50) integrally covering the insulation substrate (20), the flat coil pattern (40), and the insulation layer (31) and coming into contact with the resin wall (32) in an exposed region exposed from the insulation layer (31), wherein the magnetic body (50) is a magnetic powder-containing
resin including metal magnetic powders and a resin [see paragraphs [0072]-[0076] for details], and wherein an upper end position of the insulation layer (31) and an upper end position of the resin wall (32) differ from each other on the basis of the insulation substrate (20).
Regarding claim 2, Han et al disclose wherein the magnetic powder-containing resin (inside magnetic body 50) includes a plurality of metal magnetic powders [shown as “+” sign] having different average particle sizes [see paragraph [0075] for details], and wherein a width of the exposed region of the resin wall (32) is larger than an average particle size of the metal magnetic powders (inside 50) having a smallest average particle size [see Fig. 4 above].
Regarding claims 3-4, Han et al disclose wherein a height of the resin wall (32) on the basis of the insulation substrate (20) is higher than a height of the flat coil pattern (40) [see Fig. 4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eda et al (US Pub No. 2021/0327637 A1) - In an insulation layer of a coil component, a thickness of a second covering part and a third covering part located on the penetration hole side of a first covering part is thinner than that of the first covering part.
Asai et al (US Patent No. 10,943,719 B2) - Accordingly, insulating properties between the conductor pattern and a magnetic body are enhanced, and insulating properties between the conductor patterns are enhanced. In addition, in the coil component, the magnetic body enters a space between resin walls such that the insulation layer is covered.
Asai et al (US Pub No. 2020/0373061 A1) - In a coil component, a second magnetic portion disposed in the vicinity of a coil is designed to have a higher proportion of Fe than a metal magnetic powder-containing resin constituting a first magnetic portion.
Jeong et al (US Patent No. 9,976,224) - There are provided a chip electronic component comprising: a magnetic body including an insulation substrate; an internal coil part formed on at least one surface of the insulation substrate; and an external electrode formed on an end surface of the magnetic body and connected to the internal coil part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858